Name: Commission Regulation (EEC) No 1660/84 of 12 June 1984 amending Regulation (EEC) No 781/84 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat not intended for human consumption held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 84 Official Journal of the European Communities No L 158/ 15 COMMISSION REGULATION (EEC) No 1660/84 of 12 June 1984 amending Regulation (EEC) No 781/84 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat not intended for human consumption held by the French intervention agency to amend the list of the regions in which the 300 000 tonnes of common wheat not intended for human consumption are stored ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 781 /84 (4), as last amended by Regulation (EEC) No 1414/84 (5), opened a standing invitation to tender for the export of 300 000 tonnes of common wheat not intended for human consumption held by the French intervention agency ; Whereas the French Republic in a communication dated 7 June 1984 advised the Commission of its wish Article 1 Annex I to Regulation (EEC) No 781 /84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 85, 28 . 3 . 1984, p. 18 . O OJ No L 136, 23 . 5 . 1984, p. 6 . No L 158/ 16 Official Journal of the European Communities 14. 6 . 84 ANNEX (tonnes) Place of storage Quantity Amiens region 51 000 Paris region 15 000 Chalons region 70 000 Poitiers region 8 000 Orleans region 130 000 Dijon region 16 000 Nancy region 5 000 Lille region 5 000